DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/28/2020 are acknowledged.  Claims 1, 12-13 and 15 are amended; claims 2-6, 10-11 and 14 are canceled; claims 1, 7-9, 12-13 and 15-30 are pending; claims 16-30 are withdrawn; claims 1, 7-9, 12-13 and 15 have been examined on the merits.

Claim Objections
Claims 1, 12-13 and 15 are objected to because of the following informalities:  
.  Appropriate correction is required.
Claims 1 and 12-13 recite Latin terms which are not italicized: all of the plant family names in lines 3-15 of claim 1 are Latin terms which should be italicized as well as the term “in vitro” which occurs at lines 17, 20 and 22 in claim 1, line 2 in claim 12 and line 2 in claim 13.  Appropriate correction is required.
Claim 15 recites a “communitation step” in line 4.  “Communitation” does not appear to be an English word.  From the context of the term in the original disclosure where post-culture processing of the dedifferentiated cells are discussed (p. 10, ¶1), it would appear that the step is drawn to grinding (comminuting) the cells; hence, it would appear that the term should be “comminution step”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claim 5 under 35 U.S.C. § 112(d), as set forth at pp. 3-4 of the previous Office Action is moot due to cancelation of the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 1, from which claims 12 and 13 depend, specifies that the lighting elicitation consists of “100 to 200 successive darkness periods with a brightness of less than 10 lux separated the one from the other by a lighting period with a brightness of more than 100,000 lux”, further specifying that “in which the lighting elicitation is operated at a first temperature between 15° C and 30° C for the darkness periods and at a second temperature between 35° C and 50° C for the lighting periods separating two successive darkness periods”.  
Claim 12 recites that “said lighting elicitation... is operated at a temperature comprised between 35°C and 50°C”; hence, claim 12 fails to include all the limitations of the claim upon which it depends because claim 1 recites that the dark period of the lighting elicitation is at 15 – 30 °C while claim 12 recites that the lighting elicitation is at 35 – 50 °C; thus, claim 12 fails to include all the limitations of claim 1 because claim 1 recites that the dark period of the lighting elicitation is at 15 – 30 °C not 35 – 50 °C.  
Similarly, claim 13 recites that “said lighting elicitation... is operated at a temperature comprised between 35°C and 50°C”; hence, claim 13 fails to include all the .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel, US 2011/0159121 (cite A, PTO-892, 8/28/2019; herein “McDaniel”) in view of Ennamany et al., US 2009/0208544 (US Patent application publication cite 3, IDS, 5/23/2018; herein “Ennamany”) and Saint-Firmin, US 4241536, issued 12/30/1980 (US Patent cite 2, IDS, 5/23/2018; herein “Saint-Firmin”) in light of Galland et al., 1987 (cite U, PTO-892, 8/28/2019; herein “Galland”).
McDaniel teaches processes for the preparation of dedifferentiated and elicited plant cells suitable for a topical cosmetic composition comprising: growing dedifferentiated plant cells in an in vitro culture growth medium while being submitted to an elicitation (Abst.; [0017], [0155], [0180-8], [0190], [0230], [0233], [0242-44], [0251], [0256]; Figs. 3 and 5), i.e. putting dedifferentiated plant cells into an in vitro growth culture medium and simultaneously growing and eliciting the dedifferentiated plant cells in said in vitro growth culture medium so as to ensure a lighting elicitation of the growing in vitro growth culture medium, wherein plant metabolites for modulating cell function and aging are induced in the dedifferentiated plant cells by elicitation wherein the elicitation can be exposure to blue light in the 400-475 nm range, i.e. wherein the lighting period has a brightness with substantially no ray with a wavelength of less than 100 nm and of higher than 700 nm, more than 99% of the rays having a wavelength comprised between 400nm and 520nm ([0168-9], [0180-8], [0242-4]), wherein the plant cells are particularly contemplated as being from orchids (i.e. members of the Orchidaceae family) ([0169], [0188], [0205], [0323], Examples 16-18 [0408-17]), wherein the species Vanilla planifolia from the Orchidaceae family is specifically recited as a plant from which dedifferentiated cell cultures can be used for producing metabolites in McDaniel’s method [0198].  McDaniel demonstrates that plants from the Orchidaceae family can be used to produce dedifferentiated cell cultures (Examples 16-18 [0408-17]).  McDaniel teaches that the plant cells grown in culture are used to produce extracts or compositions comprising active agents ([0167], [0184]) wherein the harvesting of the cells to produce extracts and compositions involves separating the cells from the culture medium [0262], drying and/or comminuting the cells [0263] and/or mixing with at least one cosmetic excipient [0310].
McDaniel teaches that the growth of the cell culture can be in a bioreactor with a gaseous atmosphere comprising nitrogen, carbon dioxide and oxygen and with a temperature of 20 – 50 °C [0467] with a 6-8 hour light cycle and 16-18 hour dark cycle [0476-479] wherein the elicitation can take place for about 20 – 100 days [0472] (i.e. whereby said lighting elicitation can comprise up to 109 successive darkness periods (16-18 h) separated the one from the other by a lighting period wherein the lighting 
McDaniel is silent on how bright the lighting elicitation is in terms of lux, the concentration of CO2 and the relative humidity in the bioreactor, the time for transiting from dark to light or light to dark and the level of lux produced in darkness.  
A person of ordinary skill in the art at the time of filing would have found it obvious for the period of darkness to be a period in which no lux of light are produced and for the transition from dark to light and light to dark to be almost instantaneous because the transition would only require the turning on or off of the light source; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the successive darkness periods in the method of McDaniel to have a brightness less than 10 lux and for the transition from light to darkness or darkness to light to take less than 30 seconds.
The method set forth in McDaniel differs from the instantly claimed method in that McDaniel doesn’t teach that the concentration of CO2 is 1 – 10 %, O2 is 10-19 % and relative humidity (RH) is > 75 %, that the lighting elicitation is > 100000 lux or that the darkness period has a duration from 20 minutes to 3 hours.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the 2 is 1 – 10%, the concentration of O2 is 10-19 % and the RH is > 75 % in view of the disclosures of Ennamany and Saint-Firmin.
Ennamany teaches a process for the preparation of dedifferentiated and elicited plant cells suitable for a topical cosmetic composition comprising: growing dedifferentiated plant cells in an in vitro culture growth medium while being submitted to a lighting elicitation (Abst.; Fig. 1; [0009], [0043-6], [0048], [0050], [0052], [0058], [0081], [0085], [0089], [0093-4]) wherein plant cell metabolites are induced in the dedifferentiated plant cells by the lighting elicitation [0049] wherein the plant cells can be from Vanilla planifolia (i.e. plant cells from the Orchidaceae family) ([0055], [0073], claims 9 and 24) wherein the dedifferentiated plant cells are grown in suspension culture while being subjected to lighting elicitation cycles for 7 to 30 days [0058] at 10 to 35 °C [0081], wherein the gaseous atmosphere can comprise 5-20% CO2 ([0113], [0137]) (i.e. with a correspondingly lower amount of oxygen because of displacement from the gas atmosphere by the CO2 giving approximately 17-20% O2) and nitrogen and water vapor from the air, wherein the lighting elicitation cycles comprise successive darkness periods of 10 minutes to 2 hours (i.e. with a brightness less than 10 lux) separated one from the other with illumination periods [0144], followed by collecting the cells by filtration and washing [0148-50] and mixing with excipients to form a cosmetic composition [0151-3].
  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by McDaniel in view of Ennamany 2, 17-20% O2, nitrogen and water because McDaniel teaches that carbon dioxide increases metabolite production in plant cell culture [0251] and Ennamany teaches the atmosphere can comprise 5-20% CO2.  Thus, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the process for the preparation of dedifferentiated and elicited plant cells suitable for a topical cosmetic composition made obvious by McDaniel in view of Ennamany wherein dedifferentiated plant cells are grown in suspension culture while being subjected to lighting elicitation cycles for 20 – 100 days at 10 to 35 °C, wherein the gaseous atmosphere comprises 5-20% CO2, 17-20% oxygen, nitrogen and water vapor, wherein the lighting elicitation comprises > 100 cycles of lighting elicitation, consisting of successive darkness periods of 10 minutes to 2 hours with a brightness of less than 10 lux separated the one from the other by lighting elicitation periods with blue light in the 400-475 nm range for 6 hours, followed by collecting the cells by filtration and washing and mixing with excipients to form a cosmetic composition whereby the passage from a darkness period to a lighting period, as well from a lighting period to a darkness period being operated in less than 30 seconds because the shorter darkness periods taught by Ennamany would increase the number of light elicitation cycles that can be performed in a given time period and because McDaniel teaches that carbon dioxide increases metabolite production in plant cell culture [0251] and Ennamany teaches the atmosphere can comprise 5-20% CO2.

Saint-Firmin teaches processes for the preparation of dedifferentiated and elicited plant cells for the production of useful metabolic products comprising: growing dedifferentiated plant cells in an in vitro culture medium while being submitted to a lighting elicitation (Abst.).  Saint-Firmin teaches that growth of the cells is greatly influenced by light and to a lesser extent by temperature and humidity (col. 9, ll. 34-37), teaching that humidity conditions of about 70% RH are suitable (col. 5, ll. 39-40), teaches using a light elicitation with 2000 to 400,000 erg/cm2s (col. 10, ll. 31-38) and teaches having an alternating temperature which is lower (17 °C) in the dark regime than during the light regime (27 °C).  (Note: 2000 – 400000 erg/cm2s is equivalent to 2711 – 10764000 lux: Galland is cited as evidence that 100 erg/cm2s corresponds to a total flux of 250 foot-candles and that 1 foot-candle equals 10.764 lux (p. 1, ¶3), thus, 2000 erg/cm2s·(250 foot-candles/100 erg/cm2s)·(10.764 lux/1 foot-candle)=2711 lux).
Saint-Firmin teaches that the growth of the cells is influenced by temperature and humidity (col. 9, ll. 34-43); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to optimize the RH because Saint-Firmin indicates it is a variable which would influence the growth of the cells and would arrive at the claimed concentrations of an RH > 75% or saturating upon optimizing the RH.  See MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Saint-Firmin teaches culturing the dedifferentiated plant cells at cooler temperatures, 17 °C, in the dark period and at warmer temperatures, 27 °C, during the light elicitation, but doesn’t specifically teach that the warmer temperature during the lighting elicitation is between 35 – 50 °C.  However, Saint-Firmin teaches that the growth of the cells in the liquid culture medium is significantly influenced by the temperature of the culture (col. 9, ll. 34-41); hence, the temperature of the culture during growth periods (i.e. during illumination) is a result effective variable and a person of ordinary skill in the art would expect the temperature during growth to have an obvious effect on the growth of the dedifferentiated cells.  Therefore, a person of ordinary skill in the art would have found it obvious to vary this parameter to optimize the growth of the dedifferentiated plant cells and would arrive at the claimed temperatures for the culture during growth periods (i.e. during illumination) of 35 – 50 °C.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by McDaniel in view of Ennamany and Saint-Firmin wherein dedifferentiated Vanilla planifolia plant cells are grown in suspension culture in in vitro growth culture medium while being subjected to lighting elicitation cycles consisting of successive darkness periods of 10 minutes to 2 hours with a brightness of less than 10 lux separated the one from the other by lighting periods of 6 hours wherein the light in the lighting period consists of blue light in the 400-475 nm range with a brightness of 2711 – 10764000 lux for 20-100 days (i.e. over 100 cycles of lighting elicitation) at 17 °C in the darkness period and at >35 °C in the lighting period, wherein the gaseous atmosphere comprises 5-20% CO2, 17-20% oxygen, nitrogen and water vapor, followed by collecting the cells by filtration, washing and mixing with excipients to form a cosmetic composition, wherein the transitions between dark and light periods occur in less than 30 seconds, wherein the relative humidity is greater than 75% or saturating, because the shorter darkness periods taught by Ennamany would increase the number of light elicitation cycles that can be 2, because Saint-Firmin teaches that growth of the cells is greatly influenced by light and teaches using a light elicitation of 2711 – 10764000 lux with an alternating temperature which is lower in the dark regime than during the light regime and because Saint-Firmin teaches the temperature and relative humidity (RH) of the culture are variables which would influence the growth of the cells and would arrive at the claimed concentrations of an RH > 75% or saturating upon optimizing the RH and the claimed temperature during growth periods (i.e. during illumination) of >35 °C; therefore, claims 1, 7-9, 12-13 and 15 are prima facie obvious.
Regarding claim 7, Saint-Firmin teaches the relative humidity (RH) of the culture influences the growth of the cells and, as discussed on pp. 8-10 above, the skilled artisan would find that RH is a result effective variable for the process and upon optimization of the RH would arrive at the claimed concentrations of an RH > 75% or saturating; therefore, claim 7 is prima facie obvious.
Regarding claims 8-9, as discussed on p. 6 above, an almost instantaneous transition between dark and light periods is prima facie obvious; therefore, claims 8-9 are prima facie obvious.
Regarding claims 12-13, the process made obvious by McDaniel in view of Ennamany and Saint-Firmin, as discussed on pp. 10-11 above, comprises a lighting elicitation of the growing plant cells in an in vitro culture growth medium at >35 °C with 2, 17-20% oxygen, nitrogen and water vapor for achieving an RH ≥ 75%; therefore, claims 12-13 are prima facie obvious.
Regarding claim 15, McDaniel teaches that the plant cells simultaneously grown and elicited in culture are used to produce extracts or compositions comprising active agents ([0167], [0184]) wherein the harvesting of the cells to produce extracts and compositions involves separating the cells from the culture medium [0262], drying and/or comminuting the cells [0263] and/or mixing with at least one cosmetic excipient [0310]; therefore, claim 15 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive.  Applicants argue that neither McDaniel nor Ennamany teach preparing dedifferentiated plant cells from any of the plant families recited in amended claim 1 (Remarks, p. 8).  This is unpersuasive because McDaniel teaches using Orchids as the plant (i.e. members of the Orchidaceae family) and both McDaniel and Ennamany teach using Vanilla planifolia of the Orchidaceae family (see rejection set forth above) as the plant from which to produce dedifferentiated cell culture for producing cosmetic compositions and Orchidaceae is recited as a family of plants from which the dedifferentiated and elicited plant cells are produced in independent claim 1.  Thus, even with the deletion of Vitaceae family plants from claim 1, the requirement that the plant cells are from the group of plant families recited in claim 1 is met by the prior art’s teaching that plants like Orchidaceae family member Vanilla planifolia and other orchids are suitable for preparing undifferentiated plant cells.
prima facie obvious over Ennamany because it is similar to the fact pattern in In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) where the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed 
Applicants state that “...claim 1 has been amended to specify that the process of the instant invention is ‘consisting of' the recited critical steps included in claim 1, and thus additional steps described as essential in prior art processes are excluded from the scope of the instant claims” (p. 9, ¶1).  No additional essential steps from the prior art processes disclosed by McDaniel, Ennamany or Saint-Firmin have been excluded in the rejection set forth above.  
Applicant alleges that the claimed process produces unexpected results (p. 10); however, the results are not unexpected nor are the alleged unexpected results shown to be commensurate in scope with the claimed process; hence, the allegation of non-obviousness based on secondary consideration of unexpected results is unpersuasive.
Specifically, when the allegations of unexpected results are considered using the guidelines set forth in the MPEP (716.01-02) they are found unpersuasive.  These considerations are:
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.  See MPEP 716.01(a-d).
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  Applicant references the results in Table 2 of the Declaration received 1/28/2020 (Remarks, p. 10) and alleges that they demonstrate unexpected results.  This 
Firstly, amended independent claim 1 lists many families of plants from which the dedifferentiated plant cells can be selected from, including the Orchidaceae family (line 12).  Table 2 represents results from the process being performed only on an unidentified plant cell which is supposedly a claimed plant cell (CPC) and with cabernet sauvignon cells which are identified as non-claimed plant cells (NCPC) in the Table (Applicant identifies the NCPC as vine cells, i.e. the cabernet sauvignon cells, on p. 11, 2nd full ¶ of the Remarks).  Testing only a single unidentified allegedly claimed plant cell is not sufficient to demonstrate that the alleged unexpected result is commensurate with the huge number of plant species represented by the 69 families of plants listed in claim 1.  This is particularly true in light of Applicant’s statement that “I observed first that all plant species do not have the same response to a same elicitation event.” (Declaration, ¶15, emphasis added); hence, one cannot assume that cells from all of the species encompassed in all of the plant families recited in claim 1 would have the same % of RCPF production as the single unidentified alleged CPC cell in Table 2.  To show that the alleged unexpected results are commensurate in scope with the claimed method, at least a representative number of the plant families in claim 1 should be shown to produce the unexpected result.  This is especially pertinent in light of the data in Table 2 showing that practicing the claimed method (method in row 1 identified as the invention) with cells from the Vitaceae family (COMP 8 row which uses the same method as row 1 identified as the invention) gives an RCPF% of only 30% whereas the claimed invention (row 1) allegedly shows 100% RCPF% even though the Vitaceae Vitaceae family cells, which were included in the list of families for use in the invention before the amendment of 9/28/2020, show such a poor RCPF% (30%), it is unpersuasive that all the species of the other 68 families of plant cells would give the results (100% RCPF) shown in the Table.  Hence, the alleged unexpected results have clearly not been demonstrated to be commensurate in scope with the claims and demonstration of the results with a representative number of families recited in claim 1 must be done to persuasively argue that the results are commensurate in scope with the claims.
The claimed process recites 100 - 200 lighting elicitation cycles (...lighting elicitation consists of 100 to 200 successive darkness periods... separated the one from the other by a lighting period...); yet, the alleged unexpected results presented represents 84 cycles (row 1), 25 cycles (row 2) or 84 cycles (row 11) of the claimed process as calculated from the total duration of elicitation (col. 7) divided by the lighting period (col. 4) plus the dark period (col. 5) even though Applicant states that the Table represents 100 lighting cycles (Declaration, ¶15).  Hence, the alleged unexpected results do not appear to be from practicing the method of amended claim 1.
Additionally, the rejection is over McDaniel using Orchidaceae family plant cells.  The results presented in Table 2 of the Declaration wherein a McDaniel-like method gives 40% RCPF, are done with an alleged ‘claimed plant cell’ but whether the ‘claimed plant cell’ is a cell that McDaniel recites is not clear.
Hence, it would appear that the claimed method gives a Relative Content of Phytoalexins and flavonoids (RCPF) of 30% when practiced with Vitaceae family cells, Vitaceae family; hence, allegations of unexpected results are unpersuasive without a showing of the unexpected results from a representative number of families recited in claim 1.
Hence, the alleged unexpected results are not commensurate in scope with the claimed invention.  Additionally, the alleged unexpected results do not appear to be superior to that obtained through the method of McDaniel because the process set forth in McDaniel gave an RCPF% of 40 whereas the claimed process practiced with claimed cells (cabernet sauvignon cells, members of the Vitaceae family, which were claimed cells at the time of the Declaration) gave an RCPF% of 30 (COMP8).  None of the dependent claims limit the compositions to a scope which is commensurate in scope with the alleged unexpected results.  See MPEP 716.02(d).
C) To support an allegation of unexpected results, the claimed composition must be compared to the compositions of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  Applicant has compared the alleged unexpected result to the closest prior art of McDaniel and Ennamany; however, the comparison does not support the allegation of unexpected results because the method of McDaniel produced an RCPF of 40% whereas the process of claim 1 practiced with cells from cabernet sauvignon, a species of the Vitaceae family, which were claimed cells at the time of the Declaration, gave an 
D) Evidence must show results that are unexpected.  Both McDaniel and Ennamany teach the production of phytoalexins such as resveratrol from lighting elicitation of dedifferentiated plant cells and McDaniel clearly teaches that the process can be optimized by adjustment of lighting and atmosphere parameters; hence, an improved RCPF% from the process after optimization of lighting and atmosphere parameters is not unexpected.  Thus the improvement in RCPF% Applicant shows upon optimization of the lighting and atmosphere parameters is not unexpected.  Hence, Applicant’s alleged unexpected results are not unexpected in view of the closest prior art.
In summary, Applicant’s allegation of unexpected results is unpersuasive because improvement of the RCPF% by optimization of lighting and atmosphere conditions is not only expected, it is taught by the prior art.  Additionally, the alleged unexpected results do not appear to be commensurate with the scope of the claimed invention; hence, it is unpersuasive that the secondary consideration of unexpected results overcomes the evidence supporting prima facie obviousness set forth in the rejection above.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             


/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651